Title: To James Madison from Charles Pinckney, 8 July 1802
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
July 8: 1802 In Madrid
Mr Gibson going to morrow affords me an Opportunity of sending you a line in addition to the Dispatches I have delivered him for your Department. These are voluminous & will inform You of our affairs as they stand at present. My private Opinion is that on the subject of Louisiana & the Floridas this Court is & has been for a considerable time governed by France & this Opinion I have given to Mr Livingston urging him to use his influence & exertions at Paris in such manner as to place our citizens in that neighbourhood in the situation with France they now are with Spain. Mr Cevallos has promised me Louisiana will only be delivered to France subject to the conditions of our treaty with Spain. I am now urging him to give me this Declaration, (which he made verbally), in writing & I trust he will as soon as the celebration of the Princess[’]s Wedding is over, which now occupies their whole attention. I have often told you that I believe Spain has been led into the Business of Louisiana against her Will & that the whole has been very reluctantly agreed to by her—that she does not act from her Own Opinions. This induces me to make great allowances for her & to hope in the End, as much compensation from her for our claims, as We could reasonably expect. I believe the only true mode to obtain it is the one pointed out by my Instructions & which my own Opinions persuade me is the right one, & that is Moderation. Indeed I know of no other that can be pursued at present with prudence or any probability of producing its effect. Some of the Americans here at different times have held different Opinions & supposed a strong or perhaps threatening language might produce an immediate compensation, & an agreement to our propositions & wishes. But as this was neither consistent with my instructions or my own opinions I have adopted a different & a mild one, well knowing that it is easier to irritate than to reconcile & that more is generally to be obtained by prudence & an appeal to the honour & Justice of a nation, than to its fears, unless you are in a situation very much to over-awe them. This cannot be said to be our situation at present with Spain, who is at peace with all the World & has France constantly ready to Support & assist her. For any attack on Holland or Spain would immediately produce a rupture with France. This is not what we want & therefore I believe the mild & persuasive tone of moderation to be the true one not only to make friends & obtain Justice but also favours. A nation will do the one & grant the other with a bad grace after being threatened & it is not always prudent to threaten unless prepared to strike. It is therefore with pleasure I have continued & I trust with no inconsiderable industry to pursue every moderate means in my power to obtain what We wish. I believe I shall do so as to the Spanish Spoliations. You will judge & determine whether I ought to agree to the including the French, with the insertion of the Words “segun los principios que constituyen la moralidad de las acciones,” & instruct me whether I am to consent to accept the agreeing to arbitrate those on that ground, or what further you wish to be done. In the meantime I shall continue to endeavour to get them included on the same general principles with the Spanish, by annexing another article to the Convention, & this although not probable, I do not yet despair of. Believing that things are often granted to a Minister who stands well with a court, which would be refused, if disagreeable to them, it has been my endeavour to make myself as agreeable to the Court here as possible & I trust I have succeeded, so far that I believe it gives Mr Cevallos pain to refuse, or evade the requests of the United States whenever he is obliged to do so. He contends the insertion of the Words, will not confine the Powers of the Commissioners or defeat the Arbitration & that the Commissioners thus appointed may well take up the french claims. You will be so good as to determine, & if you see it in that Light, to give me your Opinion. I thought it too important to decide myself, but at the same time to give you these Opinions as to the propriety & policy of pursuing mild & moderate Measures with this Court, who I am persuaded have the Wish to do us Justice when in their power, but at present do not find it convenient to oppose the Wishes of others, who have much influence in their councils & go the Lengths of using it as forcibly as they can. It has been thought extraordinary while they were telling us they would consent to an Arbitration, that still their Courts were condemning or rather confirming condemnations of their inferior maritime tribunals, for Cases which occurred during the War. I enquired into the reason of this & was informed that the course of their Tribunals in Spain was regular & uninterrupted—that the King never interfered to stop them—that they were open to all who had cases depending in one regular uniform mode & could not be stopped—that it had been the case for a great length of time in Spain that the Monarch never interrupted the course of their Tribunals, & in return I was asked, if our Executive could, or ever did stop the Trial of prize causes, or whether this was not left entirely to the Judges to act according to known & established rules.
I shall pursue the Subject of endeavouring to obtain full Compensation with Zeal & discretion & will thank you for your Opinions. They are always very valuable to me. In the case of Louisiana & the Floridas & the Misissipi We are particularly concerned in Georgia & South Carolina & the southern states, it therefore always has & will continue to claim my most serious attention. I have written to the Minister again to endeavour to obtain from him in writing the declaration he made to me respecting Our Rights of Navigation & of Deposit & of Louisiana being delivered subject to the conditions of our Treaty. At present the Court are & have been for sometime engaged in celebrating the double marriages of the Prince of Asturias with the young Princess of Naples & the Princess Maria Isabel (Infanta) & Daughter of the King of Spain to the Hereditary Prince of Naples & this so totally engrosses their time that some allowances are to be made for their not being able to attend very closely to Business during these festivals. It has brought on the Court & Nation great Expence & such is the magnificence & stile here upon these occasions that it has also brought considerable Expence on the foreign Ministers who were all invited to the Wedding.
Considering the length of my public Dispatches by Mr Gibson, I fear you will view this private letter as a long one, but I thought it necessary to give you my opinions on the probability of things being better arranged here by moderate & friendly measures, than by those irritating ones which ought never to be resorted to but in the last extremity & where you have a rupture in View. I know some of my countrymen for whom I have great Esteem & regard differ from me & think strong language & measures best, but I thought it my Duty to give you the Opinions I have & whenever it appears to me they ought to be changed you will hear from me the reasons. Please present me affectionately & respectfully to the President & our friends at Washington & believe me with very sincere & affectionate regard & respect & with my best Wishes Dear Sir Yours Truly
Charles Pinckney
 

   
   RC (DLC).



   
   This may have been William Gibson of Charleston, South Carolina (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:460).



   
   Pinckney to Livingston, 30 June 1802 (NHi: Livingston Papers).


